Citation Nr: 0504962	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.
 
The Board notes that the veteran submitted a notice of 
disagreement with a January 2001 rating decision that granted 
service connection for post-traumatic stress disorder.  The 
veteran disagreed with the effective date of the award.  In a 
December 2002 rating decision, the RO awarded an earlier 
effective date for service connection for PTSD.  
Correspondence from the veteran dated in February 2003 
indicated that he was satisfied with that award.  Therefore, 
that issue is not currently before the Board.  

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in July 2004.  A partial transcript of 
that hearing has been associated with the claims folder.  The 
matter is discussed further in the REMAND, below.  

The issue of the reopened claim for service connection for a 
low back disorder on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Board's decision of September 1987 denied service 
connection for a low back disorder. 

3.  The RO's July 1999 rating decision found no new and 
material evidence to reopen the claim for service connection 
for a low back disorder; the veteran did not appeal that 
decision. 

4.  Since the July 1999 rating decision, the RO has received 
evidence not previously submitted, which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant of the evidence 
previously of record, and which raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1987 Board decision and the July 1999 RO 
rating decision are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 
(2004).

2.  Evidence received since the July 1999 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA has promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the matter currently on appeal.  Given 
the favorable disposition of this issue, any defect found in 
notice or assistance does not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In this 
case, the RO received the veteran's petition to reopen this 
claim in December 2001.  Therefore, the amended regulations 
are for application.  

Analysis

The veteran appealed an April 1986 rating decision that 
denied service connection for a low back disorder.  In a 
September 1987 decision, the Board affirmed the RO's decision 
and denied service connection for a low back disorder.  
Therefore, the Board's September 1987 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2004).  Subsequently, in a July 1999 rating decision, the RO 
found no new and material evidence to reopen the claim.  The 
veteran did not initiate an appeal of that decision.  
Therefore, the July 1999 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The September 1987 Board decision denied service connection 
for a low back disorder because it found that the in-service 
back injury was acute and transitory an that the veteran's 
current back problems were not related to service.  The July 
1999 rating decision found no new and material evidence to 
reopen the claim.  Evidence of record at the time of the July 
1999 rating decision consists of service medical records, VA 
medical records, private medical records, and various written 
statements from the veteran.

The Board finds that evidence received since the July 1999 
rating decision is new and material.  Specifically, a 
December 2001 statement from J. Naranjo, M.D., acknowledges a 
history of in-service injury as well as post-service, work-
related injury.  He relates that "It is documented that 
injury from MVA [motor vehicle accident] injured patient and 
may have exacerbated previous back injury incurred in 
Vietnam."  The Board finds that this statement is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
that extent, the appeal is granted.  


REMAND

As discussed above, the Board has reopened the claim for 
service connection for a low back disorder.  However, 
additional action and development by the RO is required 
before the appeal may be adjudicated on the merits.  

First, the Board finds that, with respect to the reopened 
claim for service connection for a low back disorder, the RO 
has not complied with the notice requirements of the VCAA.  
The December 2001 letter to the veteran that purports to 
provide the notice required by 38 U.S.C.A. § 5103(a) is 
inadequate, i.e., it does not advise the veteran of the 
evidence needed to substantiate a claim for service 
connection and does not explain which portion of evidence 
needed to substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO should correct this deficiency on remand.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating the 
regulatory provision that permitted the Board to provide VCAA 
notice, 38 C.F.R. § 19.9(a)(2)(ii)).

Second, as previously mentioned, a partial transcript of the 
July 2004 Travel Board hearing has been associated with the 
claims folder.  Although the transcript of the Board hearing 
is incomplete, notes from the undersigned indicate that the 
record is lacking evidence from the VA Medical Center in 
Miami, as well as evidence from the Social Security 
Administration.  VA's duty to assist includes obtaining 
records of relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  The duty to assist also includes the 
responsibility to obtain any relevant records from the Social 
Security Administration.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The 
RO should attempt to secure these records on remand.  
 
In addition, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.  In this case, there is 
evidence that the veteran suffered a low back injury in 
service.  The record also shows that the veteran had several 
post-service back injuries.  There is a medical opinion 
suggesting that the post-service injury may have exacerbated 
the in-service injury.  However, this medical opinion is 
incomplete, lacking review of the relevant evidence of record 
and a statement explaining the basis for the opinion.  
Pursuant to the VCAA, the Board finds that a remand is 
required to secure a comprehensive medical opinion needed to 
resolve the instant appeal.  

Finally, as discussed briefly above, the veteran and his wife 
testified before the undersigned at a Travel Board hearing in 
July 2004.  A partial transcript of the hearing recording has 
been associated with the claims folder.  However, the 
transcriptionist indicated that she was unable to complete 
the transcription, suggesting that there was some type of 
damage to the recording.  When a hearing has not been 
recorded in whole or in part due to equipment failure or 
other case, the veteran or his representative may move for a 
new hearing.  38 C.F.R. § 20.717(a).  On remand, the RO 
should inform the veteran of his right to request a new Board 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran that 
there were technical difficulties in the 
recording of his July 2004 Travel Board 
hearing and that, if he desires a new 
hearing, he or his representative may 
submit a motion for a new hearing as 
provided by 38 C.F.R. § 20.717 (2004).  

2.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for a low back disorder, and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.   

3.  The RO should attempt to secure the 
veteran's medical records from the VA 
Medical Center in Miami dated from 
September 2003 to the present. 

4.  The RO should attempt to secure the 
veteran's records from the Social 
Security Administration.  The request 
should seek copies of any disability 
determination issued and all associated 
medical records.  If no records are 
available, a response to that effect must 
be associated with the claims folder.   

5.  After completing the above 
development, the RO should forward the 
claims folder to an orthopedist or other 
appropriate physician for review and an 
opinion as to the etiology of the 
veteran's current low back disorder.  A 
physical examination may be scheduled if 
the physician feels that examination of 
the veteran is necessary or helpful in 
formulating the requested opinion.  

The examining physician's report should 
include a discussion of the relevant 
medical evidence and a statement as to 
whether it is at least as likely as not 
that the veteran's current low back 
disorder is related to the in-service 
injury.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examining physician 
should include a complete explanation for 
the opinion provided.  If the physician 
is unable to offer the requested opinion 
without resorting to speculation, the 
report should so state.  

6.  After completing any additional 
necessary development, the RO should 
adjudicate on the merits the issue of 
service connection for a low back 
disorder.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


